EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Pearce on 05/18/2022 and 06/07/2022.

The application has been amended as follows: 
 In page 8, line 23 of the Specification is amended to recite “FIG. 14 is a lateral perspective of another preferred embodiment of fastener (30).”
In page 8, line 24 of the Specification is amended to recite “FIG. 15 is a lateral perspective of another preferred embodiment of fastener (30).”
In page 8, line 25 of the Specification is amended to recite “FIG. 16 is a lateral perspective of another preferred embodiment of fastener (30).”
Claim 55, line 8 recites in part “formed by a uninterrupted section of a cylindrical barrier” and is amended to recite “formed by a first uninterrupted section of a cylindrical barrier”.
Claim 55, line 9 recites in part “of the cylindrical barrier of second end” and is amended to recite “of the cylindrical barrier of the second end”.
Claim 55, lines 17 recite in part “each opening corresponds to the radius of the outward side” and is amended to recite “each opening corresponds to a radius of the outward side”.
Claim 61, line 15 recites in part “each opening corresponds to the radius of the outward side” and is amended to recite “each opening corresponds to a radius of the outward side”.
Claim 67, line 14 recites in part “corresponds to the radius of the outward side” and is amended to recite “corresponds to a radius of the outward side”.
Claim 67, line 15 recites in part “dispense biocompatible material substances into a surgical environment” and is amended to recite “dispense the biocompatible material substances into a surgical environment”.
Claim 70, line 1 recites in part “wherein the openings are” and is amended to recite “wherein the openings of the cylindrical barrier are”.
Claim 71, line 1 recites in part “wherein at least two of the openings are” and is amended to recite in part “wherein at least two of the openings of the cylindrical barrier are”.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 55-71 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a surgical fastener comprising an integral shank and head; the surgical fastener  further comprising: a length comprising a longitudinal axis traversing from the head integral  with a first end of the shank to a second end of the shank opposite the head; the second end comprising a tapered section tapering inward toward the longitudinal axis as the tapered section approaches the second end; a conduit extending between the head and the second end; the conduit formed by a first uninterrupted section of a cylindrical barrier of the head and the first end, a second uninterrupted section of the cylindrical barrier of the second end and an intermediate section positioned between the first uninterrupted section and the second uninterrupted section, wherein the conduit is adapted to carry one or more biocompatible substances; an inward side of the cylindrical barrier contiguous with the conduit and an outward side of the cylindrical barrier integral with the inward side; openings positioned in the intermediate section between the first end and the tapered section; each opening extending through the inward and outward sides of the cylindrical barrier, wherein an outward edge of each opening corresponds to a radius of the outward side such that each opening opens to a surgical environment external of the surgical fastener; a thread attached to the outward side and spiraling through a second radius more distant from the longitudinal axis than the outward side’s radius, wherein at least two winds of the thread circumscribe each opening; and surface treatments for one or more of the head, the shank, the inward side or the thread.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest surgical fastener comprising: a shank comprising: a longitudinal axis traversing from a first end to a second end opposite the first end; a conduit extending between the first end and the second end; the conduit comprising a first uninterrupted section of a cylindrical barrier proximate the first end and a second uninterrupted section of the cylindrical barrier proximate the second end, wherein the conduit is adapted to carry one or more biocompatible substances; an inward side of the cylindrical barrier contiguous with the conduit and an outward side of the cylindrical barrier integral with the inward side; openings of the cylindrical barrier positioned between the first uninterrupted section of the cylindrical barrier proximate the first end and the second uninterrupted section of the cylindrical barrier proximate the second end; each opening extending through the inward and outward sides of the cylindrical barrier, wherein an outward edge of each opening corresponds to a radius of the outward side such that each opening opens to a surgical environment external of the surgical fastener; and a thread attached to the outward side and turning through a second radius outward from the radius of the outward side, wherein at least a first wind of the thread circumscribes each opening and at least one opening is circumscribed by a second wind of the thread; and a head comprising an aperture aligned with the longitudinal axis and a fitting adapted to receive a surgical tool.

Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a shank for a surgical fastener; the shank comprising: a longitudinal axis traversing from a first end to a second end opposite the first end; a conduit extending between the first end and the second end; the conduit 2 comprising a first uninterrupted section of a cylindrical barrier proximate the first end and a second uninterrupted section of the cylindrical barrier proximate the second end, wherein the conduit is adapted to carry one or more biocompatible substances; an inward side of the cylindrical barrier contiguous with the conduit and an outward side of the cylindrical barrier integral with the inward side; openings of the cylindrical barrier positioned between the first uninterrupted section of the cylindrical barrier proximate the first end and the second uninterrupted section of the cylindrical barrier proximate the second end; each opening extending through the inward and outward sides of the cylindrical barrier, wherein an outward edge of each opening corresponds to a radius of the outward side such that each opening is adapted to dispense biocompatible substances into a surgical environment external of the shank; and a thread attached to the outward side and turning through a second radius outward from the radius of the outward side, wherein at least a first wind of the thread circumscribes each opening.
Assell et al. (U.S. Publication No.2012/0323285 A1; hereinafter “Assell”) discloses the claimed invention except for wherein each opening extends through the inward and outward sides of the cylindrical barrier, wherein an outward edge of each opening corresponds to a radius of the outward side such that each opening opens to a surgical environment external of the surgical fastener; a thread attached to the outward side and spiraling through a second radius more distant from the longitudinal axis than the outward side’s radius, wherein at least two winds of the thread circumscribe each opening.  Furthermore, Assell fails to disclose a thread attached to the outward side and turns through a second radius outwards from the radius of the outward side, wherein at least a first wind of the thread circumscribes each opening and at least one opening is circumscribed by a second wind of the thread.  Assell further fails to disclose a thread attached to the outward side and turning through a second radius outward from the radius of the outward side, wherein at least a first wind of the thread circumscribes each opening.


    PNG
    media_image1.png
    204
    364
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773